— In a contested probate proceeding, the objectant appeals from a decree of the Surrogate’s Court, Queens County (Nah-man, S.), dated October 15, 2003, which, inter alia, denied her motions, among other things, for summary judgment denying probate of the will in question, and in effect, upon searching the record, awarded summary judgment to the proponents, dismissed her objections, and admitted the will to probate as the last will and testament of the decedent.
Ordered that the decree is affirmed, with costs payable by the objectant personally.
The Surrogate’s Court properly, in effect, upon searching the record, awarded summary judgment to the proponents, dismissed the objections, and admitted the will to probate as the last will and testament of the decedent. The objectant, after conducting extensive discovery, failed to present any evidence to support her conclusory allegations with regard to due execution, testamentary capacity, fraud, or undue influence (see Matter of Weinberg, 1 AD3d 523 [2003]).
*583The objéctant’s remaining contentions are without merit. Prudenti, P.J., S. Miller, Ritter and Goldstein, JJ., concur.